949 So. 2d 324 (2007)
Victor X. RIVERA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2600.
District Court of Appeal of Florida, Third District.
February 21, 2007.
*325 Victor X. Rivera, in proper person.
Bill McCollum, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and ROTHENBERG, JJ.
ROTHENBERG, Judge.
The defendant, Victor Rivera, who is currently serving a three-year sentence after admitting to several violations of his probation in the instant case, appeals the trial court's summary denial of a petition for writ of habeas corpus wherein the defendant claims he was not given credit for the time he served prior to entering his plea regarding the probation violation, and that if given the appropriate credit for time served, he would be entitled to immediate release. As the trial court's summary denial is devoid of any record attachments, we are unable to determine the validity of the defendant's claims. The defendant alleges that he only received thirty-seven days credit for time served prior to his plea to the probation violation, and alleges that he served: twenty days in juvenile custody prior to being transferred to the county jail for prosecution as an adult; fifty-seven days in the county jail from August 17, 2000, to October 15, 2000; 204 days before entering boot camp; and several other stays in the county jail, including time spent in the jail drug treatment program. If what the defendant alleges is true, not only would he be entitled to substantially more credit for time served, he may be nearing the completion of his sentence, or in the worst case scenario be serving time in excess of the sentence imposed.
We therefore reverse, appoint the public defender's office to assist the defendant in pursuing his claim in the trial court, and order the trial court to expedite review in light of this decision.
Reversed, public defender appointed, and remanded for an expedited review upon remand.